Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 02/09/2022 for Application No. 17/667,554.  Claims 1-13 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 02/09/2022 and 06/13/2022 have been considered by the examiner.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  the limitation “second transmission device” should be replaced with - -a first transmission device- - for clarity.  Noted that a first transmission device has not been introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "any two of the three rotation elements” in line 10.  It is unclear which two rotation elements are selectively being connected.  It appears that Figures 2 and 4-9, each embodiment only shows two rotation elements are selectively connected not any of the three rotation elements. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be replaced with - - 
Claims 2-13 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Bowen et al. (US 6,464,608 B2).
Regarding claim 1, Bowen discloses a power transmission device (see at least Fig. 2, i.e., transfer case 20) comprising: 
a first input shaft (74) configured to input power from a first power source (12); 
a second input shaft (84) configured to input power from a second power source (22); 
a first output shaft (50) configured to output power to a first drive wheel (i.e., rear wheels 42); 
a second output shaft (40) configured to output power to a second drive wheel (i.e., drive wheels 32); and 
a differential gear (56) including, as three rotation elements (82, 88, 80), a first rotation element (82) to which the second input shaft (84) is connected, a second rotation element (88) to which the second output shaft (40) is connected, and a third rotation element (80) to which the first input shaft (74) and the first output shaft (50) are connected, 
wherein an engagement device (52) configured to selectively connect any two of the three rotation elements (82, 88, 80) is provided (i.e., under engaged condition of clutch 52 or a lockup mode, all rotation elements 80, 82 and 88 are fixedly connected).  

Regarding claim 2, Bowen discloses the power transmission device according to claim 1, wherein the engagement device (52) is switched between an engagement state where the three rotation elements (82, 88, 80) are integrally rotatable and a disengagement state where the three rotation elements (82, 88, 80) are differentially rotatable.  
 	
Regarding claim 3, Bowen discloses the power transmission device according to claim 1, wherein the engagement device (52) is configured to selectively connect the second rotation element (88) and the third rotation element (80).  

Regarding claim 6, Bowen discloses the power transmission device according to claim 1, wherein the differential gear (56) is a planetary gear device (i.e., planetary gear set 64).  

Regarding claim 7, Bowen discloses the power transmission device according to claim 1, further comprising a first transmission device (80) provided in a power transmission path between the differential gear (56) and the second output shaft (40), wherein: 
the first output shaft (50) is disposed on the same axis (i.e., axis of shaft member 50) as the first input shaft (74); and 
the second output shaft (40) is disposed parallel to the first output shaft (50) and is connected to the differential gear (56) via the first transmission device (80) to be able to transmit power.  

Regarding claim 8, Bowen discloses the power transmission device according to claim 7, wherein the first transmission device (80) includes a chain belt (86).  

Regarding claim 9, Bowen discloses the power transmission device according to claim 7, wherein: the first transmission device (80) and the differential gear (56) are disposed in this order from a side of the first power source (12) on the same axis (i.e., axis of shaft member 50) as the first output shaft (50); and 
the second output shaft (40) extends from the first transmission device (80) to the side of the first power source (12) in an axial direction.  

Regarding claim 10, Bowen discloses the power transmission device according to claim 7, wherein: 
the first transmission device (80) and the engagement device (52) are disposed in this order from a side of the first power source (12) on the same axis as the first output shaft (50); and 
the second output shaft (40) extends from the first transmission device (80) to the side of the first power source (12) in an axial direction.  

Regarding claim 11, Bowen discloses the power transmission device according to claim 1, wherein: 
the differential gear (56) and the second power source (22) are disposed in this order from a side of the first power source (12) on the same axis as the first output shaft (50); and 
the second output shaft (40) extends from a position between the differential gear (56) and the second power source (22) to the side of the first power source (12) in an axial direction.  
 	
Claims 1 and 4-5 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Bowen under a second interpretation, hereinafter “Bowen2”.
Regarding claim 1, Bowen2 discloses a power transmission device (see at least Fig. 2, i.e., transfer case 20) comprising: 
a first input shaft (74) configured to input power from a first power source (12); 
a second input shaft (84) configured to input power from a second power source (22); 
a first output shaft (50) configured to output power to a first drive wheel (i.e., rear wheels 42); 
a second output shaft (40) configured to output power to a second drive wheel (i.e., drive wheels 32); and 
a differential gear (56) including, as three rotation elements (82, 88, 80), 
a first rotation element (80) to which the second input shaft (i.e., ring gear 80 is connected to shaft member 84 via planet carrier 88) is connected, 
a second rotation element (88) to which the second output shaft (i.e., planet carrier 88 is connected to shaft member 40 via transfer unit 60) is connected, and 
a third rotation element (82) to which the first input shaft (i.e., sun gear 82 is connected to shaft member 74 via planet carrier 88 and ring gear 80) and the first output shaft (i.e., sun gear 82 is connected to shaft member 50 via planet carrier 88) are connected, 
wherein an engagement device (52) configured to selectively connect any two of the three rotation elements (82, 88, 80) is provided (i.e., under engaged condition of clutch 52 or a lockup mode, all rotation elements 80, 82 and 88 are fixedly connected).  

Regarding claim 4, Bowen2 discloses the power transmission device according to claim 1, wherein the engagement device (52) is a friction engagement device (Fig.1, i.e., friction clutch 52).  
 
Regarding claim 5, Bowen2 discloses the power transmission device according to claim 4, wherein the engagement device (52) is configured to selectively connect the first rotation element (80) and the second rotation element (88).  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record fails to disclose or render obvious a power transmission device having the combination features and arrangement recited in claim 1, and particularly the limitations required by the claim.
Guo (US 10,688,866 B2) is considered as the closest prior art of record. Guo discloses an electrified (4WD) four-wheel drive device includes a transfer gear 10, two power sources (i.e., engine 4 and electric motor 20) disposed on two different axes from a planetary gear set 80.  Guo further discloses a transfer mechanism 72 disposed between the electric motor 20 and the planetary gear 80.  However, Guo does not disclose the particular arrangement required by claim 12.   See at least Figures 1-5.
Claim 13 is allowable as being dependent from an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uehara et al. (US 2022/0196149 A1) discloses a power transmission device, see Figure 5; and
Janson (US 2007/0034428 A1) discloses a hybrid electric vehicle powertrain with torque transfer case, see Figures 8 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659